Filed:   April 29, 2003

                   UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 02-4607
                            (CR-01-316-AMD)



United States of America,

                                                  Plaintiff - Appellee,

          versus


Latisha May Martinez,

                                                 Defendant - Appellant.



                               O R D E R



     The court amends its opinion filed March 17, 2003, as follows:

     On page 2, second full paragraph of text, line 2 -- the

reference to “Fed. R. Evid. 803(b)(4)” is corrected to read “Fed.

R. Evid. 804(b)(3).”

                                           For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
                           UNPUBLISHED

            UNITED STATES COURT OF APPEALS

                  FOR THE FOURTH CIRCUIT
4444444444444444444444444444444444444444444444447
UNITED STATES OF AMERICA,
     Plaintiff-Appellee,

      v.                                              No. 02-4607

LATISHA MAY MARTINEZ,
     Defendant-Appellant.
4444444444444444444444444444444444444444444444448

           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                        (CR-01-316-AMD)

                  Submitted: February 26, 2003

                    Decided: March 17, 2003

      Before WIDENER and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.

____________________________________________________________

Affirmed by unpublished per curiam opinion.

____________________________________________________________
                            COUNSEL

Barry J. Pollack, Leslie Paul Machado, NIXON PEABODY, L.L.P.,
Washington, D.C., for Appellant. Thomas M. DiBiagio, United States
Attorney, Joseph L. Evans, Assistant United States Attorney, Balti-
more, Maryland, for Appellee.

____________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

____________________________________________________________
                               OPINION

PER CURIAM:

   A jury convicted Latisha Martinez of bank robbery (Count 1),
armed bank robbery (Count 2), and use of a firearm during a crime
of violence (Count 3). The district court sentenced her to a 147-month
term of imprisonment, consisting of sixty-three months on Counts 1
and 2 and a consecutive eighty-four-month term on Count 3. Martinez
appeals her convictions and sentence, contending that the district
court erred in excluding testimony and in applying a two-level
enhancement under U.S. Sentencing Guidelines Manual
§ 2B3.1(b)(3)(A) (2001).* Finding no reversible error, we affirm.

    At trial, Martinez sought to introduce the testimony of a defense
investigator pursuant to Fed. R. Evid. 804(b)(3), regarding statements
made by Martinez' half-brother, Gabriel Rivera, during interviews
with the investigator and defense counsel concerning the identity of
the fourth person involved in the bank robbery. Although the district
court found that Rivera was unavailable as a witness and that his
statements were against his penal interest, the court concluded, given
the totality of the circumstances, that there was a lack of corroborat-
ing evidence tending to show that the statements were trustworthy.
See United States v. Bumpass, 60 F.3d 1099, 1102-03 (4th Cir. 1995).
____________________________________________________________

    * In a footnote in her brief filed in this court, Martinez also contends
that her rights under the Confrontation Clause were violated because she
was denied the opportunity to cross-examine a witness about conflicting
statements he made regarding his criminal record. Martinez did not list
this issue in her Statement of the Issues on appeal, nor did she develop
this argument or support it with published authority. See Fed. R. App. P.
28(a)(5), (a)(9)(A). We therefore find that this issue is not properly
before us. See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th
Cir. 1999) ("Failure to comply with the specific dictates of . . . [Rule 28]
with respect to a particular claim triggers abandonment of that claim on
appeal.") (internal citations and quotation marks omitted).

                                   2
We have carefully reviewed Martinez' arguments on appeal and agree
with the district court that "corroborating circumstances [did not]
clearly indicate the trustworthiness of the statement[s]." Id. at 1102.
We therefore find no abuse of discretion in the district court's exclu-
sion of the investigator's testimony. See United States v. Robinson,
275 F.3d 371, 383 (4th Cir. 2001) (stating standard of review), cert.
denied, 535 U.S. 1006 (2002), and cert. denied, 122 S. Ct. 1945
(2002).

    Martinez also asserts that the district court erred by enhancing her
base offense level by two levels after finding that a bank teller sus-
tained a significant bodily injury. See USSG § 2B3.1(b)(3)(A); USSG
§ 1B1.1, comment. (n.1(b)) (defining bodily injury). Martinez used
the teller's back as a springboard as she (Martinez) vaulted over the
teller counter to exit the bank, and another robber hit the teller on the
head with the barrel of an assault rifle. The teller suffered contusions
on her back and neck for which she sought medical treatment. See
United States v. Hargrove, 201 F.3d 966, 969-70 (7th Cir. 2000) (col-
lecting cases where similar injuries found to be significant and stating
that injured neck muscle "would ordinarily necessitate medical atten-
tion, not only because of the fact that an injured neck muscle is pain-
ful and warrants medical attention, but also to ensure that a more
serious condition . . . did not exist"). We find no clear error in the dis-
trict court's application of the enhancement. See United States v. Lan-
caster, 6 F.3d 208, 210 (4th Cir. 1993) (providing standard of
review); see also Easley v. Cromartie, 532 U.S. 234, 242 (2001)
(defining clear error).

    Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                             AFFIRMED

                                    3